IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,079



                       EX PARTE JOSEPH H. JEFFREY, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2007-418,170 IN THE 364TH DISTRICT COURT
                          FROM LUBBOCK COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of intoxication

assault and sentenced to imprisonment for life. The Seventh Court of Appeals dismissed his appeal.

Jeffrey v. State, No. 07-08-00267-CR (Tex. App.–Amarillo, Aug. 8, 2008, no pet.).

        Applicant contends that his appellate counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. The trial court has determined that appellate counsel failed

to timely file a notice of appeal. We find, therefore, that Applicant is entitled to the opportunity to
                                                                                                        2

file an out-of-time appeal of the judgment of conviction in Cause No. 2007-418,170 from the 364th

Judicial District Court of Lubbock County. Applicant is ordered returned to that time at which he

may give a written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: January 28, 2009
Do Not Publish